Title: To Thomas Jefferson from Francis Eppes, 31 August 1786
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington August 31st. 1786

I have now to acknowledge the receipt of your letter by the Mr. Fitzhugh’s of August 30th. 1785. It came to hand 17th of last June accompanyed with a packet of Gardin seeds which I declind taking after knowing its contents. The postage amounted to £12. I am much concerned you shou’d put yourself to any expence on my account and beg in future you will not give your self sutch unnecessary trouble. So far from desiring Colo. Le Mare to mention any sutch thing to you I assure upon my honour I never even thought of it. Your letters arriveing so late and the necessary ceremony of enoculating Isabel has affectually prevented our sending Polly this spring. However you may rest assurd she shall come the next spring. There is a ship which sailes every year from James River (calld the Harrison). She generally takes her departure about the last of may or first of June. The captain whose name is Kerr is much of a Gentleman and I am certain will pay every possible attention. The Ship is the property of Messrs. Donald & Burton of London. She is a fine ship and in every respect agreeable to your wishes. She has a Mediterranean Pass and is neither too old or too new having made only three voiges. I give you this early inteligence that you may be prepar’d to meet her either in London or at whatever place she may and in France. I shall write you several letters on this subject in order as much as possible to insure your hearing of the time Polly will leave Virginia.
I set off on the 15th. of September for the Mountain. As soon as I return will write you and give you the best information of matters there. In my last I mentiond your bill of scantling was in part executed and that the rest wou’d be finishd next fall. The tutor I wrote you to procure for me was a man or Woman not younger than forty and capable of teaching our girls French English erethmatick and musick. From what you mention of the expectations and the dissatisfied dispositions of the French I have got the Gentleman with home I make my dealings to send to Briton for one and I expect he will be here early in the spring. I am very happy to hear that your health is reestablishd and that Patsy continues well. Seeing you once more at our habitation wou’d add much to my happiness. However I begin to dispare of experienceing that pleasure and if it ever happens it apeares as if the time was a great distance. We are all well and join in best wishes for the health &  happiness of you & yours. I am with sincere esteem Dr Sir Your Friend & servt.,

Frans. Eppes

